                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ESTATE OF TYRESE WEST, et al.,

                          Plaintiffs,
                                                   Case No. 19-cv-1843-pp
      v.                                           Case No. 19-cv-1944-pp

ERIC GIESE, et al.,

                        Defendants.
______________________________________________________________________________

        ORDER DIRECTING PARTIES TO FILE RULE 26(f) REPORT
______________________________________________________________________________

      Fed. R. Civ. P. 26(f) requires that, as soon as practicable, the parties
must meet to discuss the nature and basis of their claims and defenses, the
possibilities for prompt settlement, the timing for the initial disclosures
required by Rule26(a)(1), and a proposed discovery plan.

        During this meeting the court urges the parties to discuss whether they
need a protective order, and if so, to consider jointly requesting the order and
using the proposed order template at the end of the court’s local rules
(available on the court’s website https://www.wied.uscourts.gov). The court
also urges the parties to discuss stipulating to protocols for remote depositions
and using the form stipulation and proposed order available on the COVID-19
page of the court’s website under “Resources.” Finally, the court encourages
the parties to discuss the impact, if any, of the COVID-19 outbreak on the
parties’ ability to participate in discovery during the early stages of the
litigation. Counsel should share observations and conclusions with the court in
the plan.

      On or before August 12, 2020, the parties must file a joint, written
report outlining their discovery plan—including proposed dates where
applicable. The plaintiff’s counsel is responsible for filing the report, and for
providing a copy to opposing counsel. If the parties are not able to agree on the
terms of a joint report, they may file separate reports.

      In addition to the discovery plan, the report shall include the following:

      1.      A brief statement of the nature of the case;

      2.      Whether the parties expect to amend the pleadings;

                                         1

           Case 2:19-cv-01843-PP Filed 07/13/20 Page 1 of 2 Document 14
      3.      Whether the parties anticipate joining other parties;

      4.      The nature of the discovery each party contemplates, and the
              amount of time the parties believe they need to complete that
              discovery;

      5.      Any motions the parties contemplate;

      6.      The estimated length of trial;

      7.      Whether any party is requesting a jury trial;

      8.      A statement of any other issues that might impact trial scheduling;
              and

      9.      A statement attesting to the fact that the parties have discussed
              each of the above issues.

      The court will not set dates for a final pretrial conference or trial until
dispositive motions have been decided.

     If, after review of the Rule 26(f) report, the court decides a Rule 16
scheduling conference is necessary, it will contact the parties to set a hearing.

      If the parties are interested in mediation facilitated by a magistrate judge
at any point in the pretrial process, they should contact the court immediately
to request a referral.

      Dated in Milwaukee, Wisconsin this 13th day of July, 2020.

                                 BY THE COURT


                                 _____________________________________________
                                 HON. PAMELA PEPPER
                                 Chief United States District Judge




                                          2

           Case 2:19-cv-01843-PP Filed 07/13/20 Page 2 of 2 Document 14
